DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 22 October 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Election/Restrictions
Claim 157 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of the species of oxycodone was made without traverse in the reply filed on 02 June 2020.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 158 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This is a “new matter” rejection. The claim(s) contains subject matter which was not described in the specification 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 130-136, 144-145, 150, 152-156, and 158 are rejected under 35 U.S.C. 103 as being unpatentable over Gumudavelli et al. (US Patent Application Publication 2017/0312226).
Gumudavelli et al. discloses pharmaceutical dosages forms for the delivery of drugs susceptible to abuse, such as oxycodone (abstract). Example 2 disclosed therein has a complex formed between the oxycodone HCl and the ion exchange resin sold under the trade name Amberlite IRP 69, and these ingredients are present is from 6.66-13.33 wt% and 19.99-39.99 wt%, respectively. The example does not contain any surfactants. Further, the release of the active agent is an immediate release of the active agent from the tablet formed in the example, such that more 
The arrangement of the tablet is further taught to optionally be as a bilayer tablet, where the layer with the drug is layered onto a push layer (figure 1 & paragraph [35]). Thus, Gumudavelli et al. discloses compositions comprising the individual elements of the instantly claimed combination (layered dosage form with the drug and ion exchange resin present) and together these would provide a composition as instantly claimed.  However, Gumudavelli et al. is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been prima facie obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since this combination is merely a predictable used of prior art elements according to their established functions – see fifth page of the decision). Thus the composition recited by independent instant claim 130, as well as dependent instant claims 131, 133-136, and 152-153is rendered prima facie obvious.
Instant claim 132 recites a limitation to the release of the active agent in water. On the release of the oxycodone in water, Gumudavelli et al. is silent. However, the active agent/resin complex disclosed in the above cited example is the same as in example 1 of the instant 
Instant claims 144-145 recite the further inclusion of an abuse deterrent agent, such as a gelling agent. And the above cited example also contains polyethylene glycol 600, and this reads upon the instantly recited gelling agent.
Instant claim 150 recites a further limitation to the amount (in milligrams) of the ion exchange resin present. And instant claim 155 recites a further limitation to the amount (in milligrams) of the active agent present. The above cited example does not state the amount of the active agent (or any of the ingredients) present in the tablet in terms of total mass. The amounts are relative amounts (wt%). However, Gumudavelli et al. does further suggest the amount present is from 10 to 150 mg (paragraph [67]). Such a range does not read upon the instantly recited range. However, it does overlap, and in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claim 154 recites a limitation to the amount of the complex of the ion exchange resin and active agent. And the above cited example provides for a range of amounts, and the range does not read upon the instantly recited range. However, it does overlap.
Instant claim 156 recites a limitation to the amount of 14-hydroxycodeinone present. There is none of this ingredient stated as present in the cited example, and thus the amount instantly recited is read upon.
Gumudavelli et al. states that the push layer may include one or more osmagents (paragraph [167]), and thus the option where they are not present reads upon the limitation recited by instant claim 158.
Response to Arguments
	The Applicant argues that the rejection is not proper. The Applicant states that the example cited by the Examiner (example 2) taught by Gumudavelli et al. does not have a layer arrangement as required by the now amended instant claims. And as such the rejection is not proper.
	The Examiner acknowledges the arguments presented, but does not consider them persuasive. The rejection rationale as now presented above addresses the newly added limitation. While example 2 as taught by Gumudavelli et al. does not have a layer arrangement, this feature is suggested elsewhere by Gumudavelli et al. (see for example figure 1). Thus, the rejection is considered proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1612